UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             5/6/21

 United States of America                                                        Protective Order

                v.                                                               18 Cr. 308 (ALC)

 Bob King,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government has made and will make disclosure to the

defendants of documents, objects and information pursuant to Federal Rule of Criminal Procedure

16, 18 U.S.C. §3500, and the Government’s general obligation to produce exculpatory and

impeachment material in criminal case. Certain of that discovery may include material that (i)

affects the privacy and confidentiality of individuals; or (ii) that is not authorized to be disclosed

to the public or disclosed beyond that which is necessary for the defense of this criminal case.

Discovery materials produced by the Government to the defendants or their counsel that are either

(1) designated in whole or in part as “Confidential” by the Government in emails or

communications to defense counsel, or (2) that include a Bates or other label stating

“Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       2. Confidential Material may be disclosed by counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

              (b) Prospective witnesses, including expert witnesses, for purposes of defending this

action; and

              (c) Such other persons as hereafter may be authorized by agreement, in writing, of the

parties or by the Court upon a defendant’s motion.

These categories of persons shall be referred to as “Designated Persons.”

       3. Certain of the Confidential Information, referred to herein as “Highly Confidential

Information,” is any Confidential Material produced by the Government in this action bearing a

Bates-stamp with the designation “Highly Confidential” or otherwise identified by the

Government to counsel for the defendants as “Highly Confidential Information.”                  The

Government’s designation of material as Highly Confidential Information will be controlling

absent contrary order of the Court.

       4. Restrictions on Highly Confidential Information are the same as Confidential

Information, except that Highly Confidential Information may only be disclosed by counsel to the

defendant for review in the presence of defense counsel or any member of the defense team (e.g.,

attorneys, experts, consultants, paralegals, investigators, support personnel, and secretarial staff

involved in the representation of the defendant in this case), for purposes related to this case. The


                                                  2
defendant shall not maintain, retain, or keep copies of any records containing Highly Confidential

Information outside the presence of defense counsel. The defendant shall not make or retain any

notes that include any Highly Confidential Information. Highly Confidential Information may be

disclosed to Designated Persons, including expert witnesses, consistent with the terms of

Confidential Information.

       3. The Government may authorize, in writing, disclosure of Confidential Material and

Highly Confidential Material beyond that otherwise permitted by this Order without further Order

of this Court.

       4. This Order does not prevent the disclosure of any information in any hearing or trial held

in this action, or to any judge or magistrate judge, for purposes of this action. All filings should

comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       5. Except for Confidential Material and Highly Confidential that has been made part of the

record of this case, the defense shall return to the Government or securely destroy or delete all

such material, within 30 days of the expiration of the period for direct appeal from any verdict in

the above-captioned case; the period of direct appeal from any order dismissing any of the charges

in the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.

       6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material and Highly

Confidential Material. All such persons shall be subject to the terms of this Order. Defense counsel




                                                 3
shall maintain a record of what Confidential Material and Highly Confidential Material has been

disclosed to which such persons.

       7. The defendants and their counsel will not attach any Highly Confidential Information

produced pursuant to this Order to any public filings with the Court or publicly disclose any such

materials, or their contents in any other manner, without prior notice to the Government. If the

defense and the Government cannot agree on the manner in which the documents or their contents

may be publicly disclosed, the parties shall seek resolution of such disagreements by the Court.




                                                4
                                   Retention of Jurisdiction
       8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                            April 27, 2021
                                                       Date: _____________________
    Kyle A. Wirshba
    Andrew A. Rohrbach
    Assistant United States Attorneys


   ___________________________                               4/27/21
                                                       Date: _____________________
   Victor Hou
   Counsel for Bob King

SO ORDERED:

Dated: New York, New York
        May 6, 2021
                                                       _________________________________
                                                       THE HON. ANDREW L. CARTER, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                               5
